DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1 – 5, 8 – 12, 14 – 18, 21 - 25 were originally presented having a filing date of 02/25/2020 and claiming priority to PCT/JP2017/031926 that was filed on 09/05/2017.

Claim Objections
Claim 1 objected to because of the following informalities: 

Claim 1, line 4 – 5 should read “a controller configured to execute a traveling application in which the traveling of the own vehicle” because the limitation “traveling of an own vehicle” is introduced in claim 1, line 3.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21, line 4 – 6 recites “the controller executes the inquiry about the usage application of the own vehicle in accordance with the at least one of the number of passengers or the constitution of passengers.” There are insufficient antecedent basis for the limitations “the number of passengers” and “the constitution of passengers.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (Publication No. US 20170282717 A1; hereafter Jang) in view of Roelle et al. (Publication No. US 20190035272 A1; hereafter Roelle).
Regarding to claim 1, Jang teaches a vehicle comprising: 
	at least one of a motor ([Par. 0035], “an electric vehicle including an electric motor as a power source”), at least one battery, or a fuel cell ([Par. 0158], “the power supply unit 290 may be provided with power from a battery inside the vehicle 100”) configured to execute traveling of an own vehicle ([Par. 0097], “The power train drive unit 610 controls the operation of a power train and may include a power source drive unit 611 and a transmission drive unit 612. Further, the power source drive unit 611 can control a power source of the vehicle 100” wherein “the power source drive unit” supplies driving power to execute traveling of the vehicle); and 
	a controller configured to execute a traveling application in which traveling of the own vehicle is caused by the at least one of the motor, the at least one battery, or the fuel cell ([Par. 0142], “The first screen may include a screen for operation of the vehicle drive device 600. For example, the first screen may include a screen for operation which is designed to control at least one of the power train drive unit 610, the chassis drive unit 620, the door/window drive unit 630, the safety apparatus drive unit 640, the lamp drive unit 650, and the air conditioner drive unit 660” wherein the driving operation is executed by driving power that is supplied by the motor and the battery as described above; [Par. 0186], “the preset user input may include a gesture input, a voice input, and a touch input. If a user input is received to select a displayed icon, the processor 270 can control an application corresponding to the icon to be executed in S1340”) and a non-traveling application in which a passenger is provided with an application other than the traveling of the own vehicle; ([Par. 0143], “The second screen may include a screen for operation of a vehicle utility device. For example, the second screen may include at least one of the following: a screen for operation of a navigation device, a screen for operation of a communication device, a screen for operation of a music play device, a screen for operation of a schedule management device, and a screen for operation of a video play device”).

wherein the controller is further configured to: 
		inquire a usage application of the own vehicle to the passenger [[when the passenger gets into the own vehicle]], the usage application including the traveling application and the application other than the traveling of the own vehicle; 
([Par. 0172], “the processor 270 can divide the display unit 251 into a plurality of regions. For example, the processor 270 can divide the display unit 251 into a first region 1111 and a second region 1112. The processor 270 can control the display unit 251 to display a preset different screen based on which region to which a gesture is applied among the plurality of regions.”

[Par. 0173 – 0176], “it is determined that a gesture 1113 is a gesture applied to the first region 1111, the processor 270 can control the display unit 251 to display a first screen 1131. In addition, the processor 270 can control the first screen 1131 to be displayed in the first region 1111, the second region 1112, or the entire region of the display unit 251… The first screen 1131 may include a screen for operation of the vehicle drive device 600 .For example, the first screen may include a screen for operation to control at least one of the power train drive unit 610, the chassis drive unit 620, the door/window drive unit 630, the safety apparatus drive unit 640, the lamp drive unit 650, and the air conditioner drive unit 660 … The second screen may include a screen for operation of a vehicle utility device. For example, the second screen may include at least one of the following: a screen for operation of a navigation device, a screen for operation of a communication device, a screen for operation of a music play device, a screen for operation of a schedule management device, and a screen for operation of a video play device.”

Where this is interpreted as the display can be divided into multiple regions. The control system will inquire occupant’s commands by recognizing a gesture from an occupant at the driver seat. The display has the first screen which displays driving operations and the second screen which displays vehicle’s utilities. Occupant can input commands by pressing icons on the screen).

activate the non-traveling application in a case where the application other than the traveling is selected in response to the inquiry by the controller; 
([Par. 0143], “The second screen may include a screen for operation of a vehicle utility device. For example, the second screen may include at least one of the following: a screen for operation of a navigation device, a screen for operation of a communication device, a screen for operation of a music play device, a screen for operation of a schedule management device, and a screen for operation of a video play device”

[Par. 0186], “the preset user input may include a gesture input, a voice input, and a touch input. If a user input is received to select a displayed icon, the processor 270 can control an application corresponding to the icon to be executed in S1340”) and 

	activate the at least one of the motor, the at least one battery, or the fuel cell in a case where the traveling application is selected in response to the inquiry by controller. ([Par. 0244], “For example, if a touch input on an icon 3110 is received when an icon 3110 corresponding to an autonomous driving application is displayed, the processor 270 can provide a signal so that the state of the vehicle 100 is switched from the manual driving state to the autonomous driving state” wherein the driving operation is executed by driving power that is supplied by the motor and the battery as described above)

	Jang teaches to execute the traveling application and the non-traveling application as in response of the passenger, but does not explicitly disclose to inquire the information from the passenger when the passenger gets in the vehicle.

	However, Roelle teaches to inquire the information from the passenger when the passenger gets in the vehicle. [Par. 0019], “FIG. 2 shows an example of information that can be displayed on the display device 1200 in the welcome menu before the beginning of a trip. By way of example, the first row of the screen can be used to indicate a selection of various destinations 21, 22 and 23 that the driver has often or recently driven to or that the driver usually drives to at a particular time. The second row can be used to display a selection of entertainment options during the pending trip. By way of example, the driver can push a button on the display to select whether he wishes to listen to the radio by pushing a panel 24, wishes to listen to a particular piece of music or a CD by pushing the panel 25 on the screen or wishes to play a video by pushing a screen panel 26.” Where this is interpreted as before the beginning of a trip, an occupant can select a traveling application as in the “first row” or an entertainment option as in the “second row.” The controller will execute applications according to occupant’s selection)



Regarding to claim 24, Jang teaches a non-transitory computer-readable medium including a program for a vehicle ([Par. 0258], “The present invention as described above may be implemented as code that can be written on a computer-readable medium in which a program is recorded and thus read by a computer”), the vehicle comprising:
at least one of a motor ([Par. 0035], “an electric vehicle including an electric motor as a power source”), at least one battery, or a fuel cell ([Par. 0158], “the power supply unit 290 may be provided with power from a battery inside the vehicle 100”) configured to execute traveling of an own vehicle ([Par. 0097], “The power train drive unit 610 controls the operation of a power train and may include a power source drive unit 611 and a transmission drive unit 612. Further, the power source drive unit 611 can control a power source of the vehicle 100” wherein “the power source drive unit” supplies driving power to execute traveling of the vehicle); and 
a controller configured to execute a traveling application in which traveling of the own vehicle is caused by the at least one of the motor, the at least one battery, or the fuel cell ([Par. 0142], “The first screen may include a screen for operation of the vehicle drive device 600. For example, the first screen may include a screen for operation which is designed to control at least one of the power train drive unit 610, the chassis drive unit 620, the door/window drive unit 630, the safety apparatus drive unit 640, the lamp drive unit 650, and the air conditioner drive unit 660” wherein the driving operation is executed by driving power that is supplied by the motor and the battery as described above; [Par. 0186], “the preset user input may include a gesture input, a voice input, and a touch input. If a user input is received to select a displayed icon, the processor 270 can control an application corresponding to the icon to be executed in S1340”) and a non-traveling application in which a passenger is provided with an application other than the traveling of the own vehicle; ([Par. 0143], “The second screen may include a screen for operation of a vehicle utility device. For example, the second screen may include at least one of the following: a screen for operation of a navigation device, a screen for operation of a communication device, a screen for operation of a music play device, a screen for operation of a schedule management device, and a screen for operation of a video play device”).

wherein the controller is further configured to: 
inquire a usage application of the own vehicle to the passenger [[when the passenger gets into the own vehicle]], the usage application including the traveling application and the application other than the traveling of the own vehicle; 
([Par. 0172], “the processor 270 can divide the display unit 251 into a plurality of regions. For example, the processor 270 can divide the display unit 251 into a first region 1111 and a second region 1112. The processor 270 can control the display unit 251 to display a preset different screen based on which region to which a gesture is applied among the plurality of regions.”

[Par. 0173 – 0176], “it is determined that a gesture 1113 is a gesture applied to the first region 1111, the processor 270 can control the display unit 251 to display a first screen 1131. In addition, the processor 270 can control the first screen 1131 to be displayed in the first region 1111, the second region 1112, or the entire region of the display unit 251… The first screen 1131 may include a screen for operation of the vehicle drive device 600 .For example, the first screen may include a screen for operation to control at least one of the power train drive unit 610, the chassis drive unit 620, the door/window drive unit 630, the safety apparatus drive unit 640, the lamp drive unit 650, and the air conditioner drive unit 660 … The second screen may include a screen for operation of a vehicle utility device. For example, the second screen may include at least one of the following: a screen for operation of a navigation device, a screen for operation of a communication device, a screen for operation of a music play device, a screen for operation of a schedule management device, and a screen for operation of a video play device.”

Where this is interpreted as the display can be divided into multiple regions. The control system will inquire occupant’s commands by recognizing a gesture from an occupant at the driver seat. The display has the first screen which displays driving operations and the second screen which displays vehicle’s utilities. Occupant can input commands by pressing icons on the screen).

activate the non-traveling application in a case where the application other than the traveling is selected in response to the inquiry by the controller; 
([Par. 0143], “The second screen may include a screen for operation of a vehicle utility device. For example, the second screen may include at least one of the following: a screen for operation of a navigation device, a screen for operation of a communication device, a screen for operation of a music play device, a screen for operation of a schedule management device, and a screen for operation of a video play device”

[Par. 0186], “the preset user input may include a gesture input, a voice input, and a touch input. If a user input is received to select a displayed icon, the processor 270 can control an application corresponding to the icon to be executed in S1340”) and 

activate the at least one of the motor, the at least one battery, or the fuel cell in a case where the traveling application is selected in response to the inquiry by controller. ([Par. 0244], “For example, if a touch input on an icon 3110 is received when an icon 3110 corresponding to an autonomous driving application is displayed, the processor 270 can provide a signal so that the state of the vehicle 100 is switched from the manual driving state to the autonomous driving state” wherein the driving operation is executed by driving power that is supplied by the motor and the battery as described above)

to inquire the information from the passenger when the passenger gets in the vehicle.

However, Roelle teaches to inquire the information from the passenger when the passenger gets in the vehicle. [Par. 0019], “FIG. 2 shows an example of information that can be displayed on the display device 1200 in the welcome menu before the beginning of a trip. By way of example, the first row of the screen can be used to indicate a selection of various destinations 21, 22 and 23 that the driver has often or recently driven to or that the driver usually drives to at a particular time. The second row can be used to display a selection of entertainment options during the pending trip. By way of example, the driver can push a button on the display to select whether he wishes to listen to the radio by pushing a panel 24, wishes to listen to a particular piece of music or a CD by pushing the panel 25 on the screen or wishes to play a video by pushing a screen panel 26.” Where this is interpreted as before the beginning of a trip, an occupant can select a traveling application as in the “first row” or an entertainment option as in the “second row.” The controller will execute applications according to occupant’s selection)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Jang to incorporate the teaching of Roelle. The modification would have been obvious because by presenting a welcoming menu when a passenger gets in a vehicle, this allows the controller system to conveniently inquire passenger’s preference regarding to traveling application and entertainment options before traveling. 

	
Claim 2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jang and Roelle in view of Miura et al. (English Translation of Publication No. JP 2012150045 A; hereafter Miura).
Regarding to claim 2, the combination of Jang and Roelle teaches the vehicle of claim 1.
The combination of Jang and Roelle teaches to execute the non-traveling application according to passenger’s response to the inquiry by the controller as described in claim 1 above, but does not explicitly disclose the at least one battery configured to drive at least the non-traveling- application the controller further configured to detect a remaining amount of the at least one battery; and a plurality of the non-traveling-application configured to receive electric power supply from the at least one battery, wherein only the non- traveling-application, which is allowed to be provided with the remaining amount of the at least one battery detected by the controller, is presented in response to the inquiry by the controller.

However, Miura teaches the at least one battery configured to drive at least the non-traveling- application the controller further configured to detect a remaining amount of the at least one battery; ([Par. 0038], “the control device 15 of the current battery 30 is based on the current remaining power of the battery 30 of the own vehicle acquired from the power remaining amount sensor 24”) and 
	a plurality of the non-traveling-application configured to receive electric power supply from the at least one battery, wherein only the non- traveling-application, which is allowed to be provided with the remaining amount of the at least one battery detected by the controller, is presented in response to the inquiry by the controller. ([Par. 0038], “When the own vehicle stands by at the current position P0 in the stopped state due to the remaining electric power, the usage duration T1 capable of continuing the use of the air conditioner 31 is calculated (step S22). That is, in this usage duration T1, when the own vehicle stands by in a stopped state at the current position P0 while continuing to use the air conditioner 31, the remaining power of the battery 30 becomes 0 and the air conditioner 31 cannot be used” wherein the “air conditioner” reads on the “non-traveling application.” This is interpreted as when the vehicle is stopped and battery stops supplying power to the vehicle’s driving system, the remaining battery will continue to power the air conditioner within the usage duration T1 as the occupant requested. )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jang and Roelle to incorporate the teaching of Miura. The modification would have been obvious because by detecting the remaining battery power, it allows the control system to be able to estimate the usage duration capable of continuing the use of the non-traveling application as in response to passenger’s request.

Regarding to claim 3, the combination of Jang and Roelle teaches the vehicle of claim 1.
 	Jang further teaches the at least one battery configured to drive at least the non-traveling- application; ([Par. 0158], “the power supply unit 290 can provide power required for operation of each component. In particular, the power supply unit 290 may be provided with power from a battery inside the vehicle 100” where this is interpreted as the power supply unit supplies power for operation of both driving application and non-traveling application of the vehicle) and 

The combination of Jang and Roelle teaches to execute the non-traveling application according to passenger’s response to the inquiry by the controller as described in claim 1 above, but does not explicitly disclose the controller further configured to detect a remaining amount of the at least one battery, wherein the non-traveling- application is configured to receive electric power supply from the at least one battery, and wherein the inquiry by the controller includes an available time of the non-traveling-application based on the remaining amount of the at least one battery detected by the controller.
	
However, Miura teaches the controller further configured to detect a remaining amount of the at least one battery, wherein the non-traveling- application is configured to receive electric power supply from the at least one battery, and wherein the inquiry by the controller includes an available time of the non-traveling-application based on the remaining amount of the at least one battery detected by the controller. ([Par. 0038], “When the own vehicle stands by at the current position P0 in the stopped state due to the remaining electric power, the usage duration T1 capable of continuing the use of the air conditioner 31 is calculated (step S22). That is, in this usage duration T1, when the own vehicle stands by in a stopped state at the current position P0 while continuing to use the air conditioner 31, the remaining power of the battery 30 becomes 0 and the air conditioner 31 cannot be used” wherein the “air conditioner” reads on the “non-traveling application” and the “duration T1” reads on the “available time of the non-traveling application.” This is interpreted as when the vehicle is stopped and battery stops supplying power to the vehicle’s driving system, the remaining battery will continue to power the air conditioner within the usage duration T1 as the occupant requested).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jang and Roelle to incorporate the teaching of Miura. The modification would have been obvious because by detecting the remaining battery power, it allows the control system to be able to estimate the usage duration capable of continuing the use of the non-traveling application as in response to passenger’s request.

Claim 4 – 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jang and Roelle in view of Macneille et al. (English Translation of Publication No. CN 103991419 A; hereafter Macneille).
Regarding to claim 4, the combination of Jang and Roelle teaches the vehicle of claim 1.
Jang further teaches the vehicle further comprising: a plurality of the non-traveling-application ([Par. 0143], “The second screen may include a screen for operation of a vehicle utility device. For example, the second screen may include at least one of the following: a screen for operation of a navigation device, a screen for operation of a communication device, a screen for operation of a music play device, a screen for operation of a schedule management device, and a screen for operation of a video play device”).

The combination of Jang and Roelle teaches to execute the non-traveling application according to passenger’s response to the inquiry by the controller as described in claim 1 above, but does not explicitly disclose a memory configured to store a usage history of each of the plurality of the non-traveling-application, wherein the plurality of the non-traveling-application 

However, Macneille teaches a memory configured to store a usage history of each of the plurality of the non-traveling-application, wherein the plurality of the non-traveling-application is presented with a presentation mode based on the usage history of the memory in response to the inquiry by the controller. 
([Par. 0007], “a coding for providing indicating one or more computer based on previous passenger selection to select instructions for the passenger preferences of one or more vehicle features computer readable medium of computer program. the computer readable medium makes the occupant preferences can be stored and used to determine and predict occupant request for input selection input application (e.g., vehicle characteristics) in memory. computer program receiving a passenger of the passenger selection input and the context variable of time selected by the passenger”

([Par. 0041], “Picture 2 is shown for implementing example embodiments determining and selecting passenger preference processing flowchart. automatic selection processing of the VCS 200 can be reduced when the menu option is spoken or visually presented to the passenger in menu form by VCS managing a lot of menu option needed attention and complexity. during the driving experience, the VCS can set option to occupant presence and/or list of menu options, including but not limited to advertising, media request and/or navigation information”

This is interpreted as the predicting system will present the occupant a list of choices menu of preference application based on the usage history that is stored in the memory).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jang and Roelle to incorporate the teaching of Macneille. The modification would have been obvious because by storing usage history of non-traveling application in the memory, it allows the control system to use the stored usage history to “predict occupant request for input selection input application (e.g., vehicle characteristics)” (Macneille, [Par. 0007]).

Regarding to claim 5, the combination of Jang, Roelle and Macneille teaches the vehicle of claim 4.
Macneille further teaches a camera configured to identify the passenger, wherein the usage history is stored for each of passengers identified by the camera in the memory, and wherein the plurality of the non-traveling- application is presented with the presentation mode based on the usage history of the memory for an identified passenger in response to the inquiry by the controller. 
([Par. 0058], “based on the presence of a particular wireless device in a vehicle, and based on the internal vehicle camera and seat sensor readings, the vehicle computing system may identify the driver and passenger gemtnzumab are in the vehicle”

[Par. 0064], “In step 312, the associated rule filter available from one or more received from a database including a plurality of data points input preferences of applications for analyzing passenger list with options compared with variable stored in the database may include, but is not limited to: a factory setting, a user-defined, learned user preferences, learned user option familiarity and application settings database may be stored in electronic memory in the vehicle computing system, cloud or mobile device in communication with the VCS database can store can be used to further customize the future content delivery from a previous feedback for selecting the option, use condition or the selection of the option”

This is interpreted as occupants in the vehicle can be identified by an internal vehicle camera, and the usage history of each identified occupant is stored in the memory).

Regarding to claim 8, the combination of Jang, Roelle and Macneille teaches the vehicle of claim 4.
Macneille further teaches wherein at least one of a date, a day of week, or a time when the non-traveling-application is used is also stored in the memory ([Par. 0007], “the computer readable medium makes the occupant preferences can be stored and used to determine and predict occupant request for input selection input application (e.g., vehicle characteristics) in memory. Computer program receiving a passenger of the passenger selection input and the context variable of time selected by the passenger” wherein the “context variable of time” refers to “time of a day” when the occupant made the selection of vehicle’s application ([Claim 1], “receiving one or more context variables or about receiving one or more context variables at the time selected by the passenger at the time selected by the passenger”); and 
	wherein the controller: 
		refers to the memory on a basis of the at least one of the date, the day of week, or the time when the inquiry is executed; memory ([Par. 0007], “the computer readable medium makes the occupant preferences can be stored and used to determine and predict occupant request for input selection input application (e.g., vehicle characteristics) in memory. Computer program receiving a passenger of the passenger selection input and the context variable of time selected by the passenger” wherein the “context variable of time” refers to “time of a day” when the occupant made the selection of vehicle’s application ([Claim 1], “receiving one or more context variables or about receiving one or more context variables at the time selected by the passenger at the time selected by the passenger”);  

detects a habitual usage application related to the at least one of the date, the day of week, or the time when the inquiry is executed as the presentation mode based on the usage history; ([Par. 0075], “wait for the user to input the start of vehicle characteristics can be used to select the requested media item to allow the entertainment system to play music application can wait for user input and sending a request to a prediction system for generating a prediction for the user of the song/album CFM option list (404). prediction system may take into account user-defined play list, and user options familiarity of the learned based on many factors are considered based on the play list, to generate a display list of the option of the user, wherein the plurality of factors include but are not limited to: a day of the week, a month in the year and/or a time of day. In one embodiment, the prediction system can now is Friday afternoon 5 o ' clock, and based on the learned user preferences presenting media content of the user happy song. In another embodiment, the prediction system can announce is now Monday morning 7: 30 and set preferences based on selected weather and traffic radio station for the user preparing morning commuting to work” wherein the “learned user preferences” reads on the “habitual usage application”) and
is associated with presentation by the non-traveling-application by using a detection result, the presentation being recommended in the at least one of the date, the day of week, or the time when the inquiry is executed. ([Par. 0078], “a list of options is generated and after presenting to the user on the output device of the user, the learning algorithm can also receive the list to the list under the present passenger, vehicle and/or environmental condition of the associated user options learning algorithm can determine a list of values or options for options of one or more variables and/or factors. based on, for example, the observed behavior, preferences of the passenger vehicle context, environmental conditions, vehicle status, a time of a day, selecting prediction system can be updated, and may have associated with variables and/or factor value option”)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jang and Roelle in view of Rosenberg, Louis (Publication No. US 20060184800 A1; hereafter Rosenberg).
Regarding to claim 9, the combination of Jang and Roelle teaches the vehicle of claim 1.
The combination of Jang and Roelle teaches to execute the non-traveling application according to passenger’s response to the inquiry by the controller as described in claim 1 above, but does not explicitly disclose a camera configured to identify the passenger; a memory configured to store attribute information of the passenger associated with identification information of the passenger, wherein the controller obtains, from the memory, the attribute information of the passenger identified by the camera to execute presentation of the non-traveling-application in accordance with the obtained attribute information, the presentation to be recommended.

a camera configured to identify the passenger; ([Par. 0026], “a computer system equipped with a video camera and/or microphone can automatically identify the gender of a human user who approaches a user interface or interacts verbally with the user interface. Upon identification of the gender of the user, a computer employing the various methods and apparatus disclosed herein can modify one or more characteristics (e.g., the visual, auditory, informational content, and the like, or combinations thereof) of the user interface to be most amenable to the user”) and 

a memory configured to store attribute information of the passenger associated with identification information of the passenger, wherein the controller obtains, from the memory, the attribute information of the passenger identified by the camera to execute presentation of the non-traveling-application in accordance with the obtained attribute information, the presentation to be recommended. ([Par. 0023], “the biometric data captured at step 104 can be processed at step 106 by software routines supported by the computer system (e.g., converted into a digital format) and stored in memory local to the computer system. The software routines identify characteristic features of the captured biometric data representing particular age groups (e.g., child, adult, elderly, etc.) and/or gender groups (i.e., male and female). In one embodiment, the software routines identify a particular age grouping and/or gender (collectively referred to as "demographic group") of the user at step 108 based upon the presence and/or degree to which characteristic feature(s) is (are) identified within the captured biometric data. In one embodiment, the user interface can be modified at step 110by modifying some presentation characteristic (e.g., the look, sound, informational content, and the like, or combinations thereof) of the user interface based upon the demographic group to which the user belongs” wherein the “age group” “gender group” read on the “attribute information.” This is interpreted as the user interface would modify the information content based on user’s age and user’s gender).
“the user interface can be modified at step 110by modifying some presentation characteristic (e.g., the look, sound, informational content, and the like, or combinations thereof) of the user interface based upon the demographic group to which the user belongs” (Rosenberg, [Par. 0023]).
	

Claim 10 – 11, 14 – 15, 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jang and Roelle in view of Isaji et al. (English Translation of Publication No. JP 2017116341 A; hereafter Isaji).
Regarding to claim 10, the combination of Jang and Roelle teaches the vehicle of claim 1.
Jang further teaches wherein the vehicle is provided with an automatic driving mode in which autonomous traveling is carried out ([Par. 0037], “the vehicle 100 can be switched to an autonomous driving mode or a manual mode in response to a user input”) and a navigation system to provide navigation information on a set of destination ([Par. 0118], “the navigation system 770 can provide navigation information including at least one of map information, information on a set destination, information on a route to the set destination, information on various objects along the route, lane information, and information on the current location of a vehicle”)

	The combination of Jang and Roelle teaches to execute traveling application according to passenger’s response to the inquiry by the controller as described in claim 1 above, but does not explicitly disclose the controller for inquiring a destination to the passenger to obtain information on the destination in a case where the traveling application is selected in response to the inquiry by the controller and wherein the controller waits for an activation instruction from the passenger to activate the at least one of motor, the at least one battery, or the fuel cell after the controller obtains the destination.

	However, Isaji teaches the controller for inquiring a destination to the passenger to obtain information on the destination in a case where the traveling application is selected in response to the inquiry by the controller ([Par.0040], “When the "OK" button is selected, it indicates that the occupant approves that the vehicle will automatically drive according to the travel route traveled in the past toward the notified destination. When the "Destination setting" button is selected, the occupant agrees to drive automatically, but indicates that the occupant himself sets the destination. When the "Destination setting" button is selected, the screen switches to the destination setting screen” where this is interpreted as when the automatic driving is selected by a passenger, the controller inquires the destination if the passenger elects to input it himself), and wherein the controller waits for an activation instruction from the passenger to activate the at least one of motor, the at least one battery, or the fuel cell after the controller obtains the destination. ([Par. 0042], “The permission unit 42, which may notify the traveling route to the passing point, allows the occupant to select either the "OK" button or the "destination setting" button, and the occupant approves the switch to automatic driving. Then, the traveling control unit 50 is permitted to control the traveling of the vehicle instead of the driving operation of the occupant. At this time, the permission unit 42 instructs the traveling control unit 50 as the destination of the own vehicle, either the destination proposed by the proposal unit 40 or the destination input by the occupant from the display 70 or the microphone”)


	
Regarding to claim 11, the combination of Jang and Roelle teaches the vehicle of claim 1.
Isaji further teaches a memory configured to store a usage history of the traveling application; ([Par. 0025], “The storage unit 34 is a writable non-volatile storage device 36 such as a flash memory, using the current position of the own vehicle acquired by the information acquisition unit 32, the current traveling direction of the own vehicle, and the current date and time as traveling information. Remember in”), and 
a display for presenting, as a destination candidate, a destination selected based on the usage history of the memory in a case where the traveling application is selected in response to the inquiry by the controller. ([Par. 0038], “the proposal unit 40 sets the destination and the travel route of the own vehicle set based on the past travel information determined to satisfy the proposal conditions by the image of the display 70, the sound from the speaker 72, and the like. The occupant may be notified”)

Regarding to claim 14, the combination of Jang, Roelle and Isaji teaches the vehicle of claim 11.
Isaji further teaches wherein at least one of a date, a day of week, or a time when the traveling application is used is also stored in the memory ([Par. 0025], “The storage unit 34 is a writable non-volatile storage device 36 such as a flash memory, using the current position of the own vehicle acquired by the information acquisition unit 32, the current traveling direction of the own vehicle, and the current date and time as traveling information. Remember in”), and 
	wherein the controller: 
	refers to the memory on a basis of the at least one of the date, the day of week, or the time when the inquiry is executed; ([Par. 0025], “The storage unit 34 is a writable non-volatile storage device 36 such as a flash memory, using the current position of the own vehicle acquired by the information acquisition unit 32, the current traveling direction of the own vehicle, and the current date and time as traveling information. Remember in”)
	detects, as a presentation mode based on the usage history, a habitual usage application related to the at least one of the date, the day of week, or the time when the inquiry is executed; ([Par. 0035], “when the occupant uses the vehicle 100 for shopping at the shopping center 114, he / she has traveled in the same direction at the same point B in the same time zone on the same day of the week, which is a holiday. There is a high possibility that the traveling information is stored in the storage device 36. In the case of shopping for commuting, the same time zone represents, for example, a range of about one hour before and after the current time. In this way, the time zone range may be appropriately set according to the destination” where this is interpreted as the control system determines the habitual usage of a passenger based on a repeated destination selection at a same time zone, same day of the week in the past travel information that was stored in the storage device) and 

executes presentation of the traveling application by using a detection result, the presentation being recommended in the at least one of the date, the day of week, or the time when the inquiry is executed. ([Par. 0039], “when it is determined that the vehicle 100 travels on the travel route 200 toward the company 112 or the shopping center 114 based on the similarity between the current travel information and the past travel information, the proposal unit 40 asks, "Do you want to automatically drive to the company? .. Or "Do you want to drive automatically to the shopping center?" ", And as a response button to this proposal," OK "," destination setting ", and" NG "are displayed on the display 70” where this is interpreted as based on the passenger’s habitual usage, if the similarity of the current travel information and the past travel information are matched related to time of day, day of week, the control system would suggest the destination based on the past travel information)

Regarding to claim 15, the combination of Jang and Roelle teaches the vehicle of claim 1.
Isaji further teaches the controller is further configured to inquire of the passenger whether a destination is decided or not in a case where the traveling application is selected in response to the inquiry by the controller, and obtain information on the destination in a case where a response that the destination is decided is obtained. 
([Par. 0039 – 0040], “the proposal unit 40 asks, "Do you want to automatically drive to the company? .. Or "Do you want to drive automatically to the shopping center?" ", And as a response button to this proposal," OK "," destination setting ", and" NG "are displayed on the display 70. … When the "OK" button is selected, it indicates that the occupant approves that the vehicle will automatically drive according to the travel route traveled in the past toward the notified destination. When the "Destination setting" button is selected, the occupant agrees to drive automatically, but indicates that the occupant himself sets the destination. When the "Destination setting" button is selected, the screen switches to the destination setting screen (not shown).

([Par. 0042], “the permission unit 42 instructs the traveling control unit 50 as the destination of the own vehicle, either the destination proposed by the proposal unit 40 or the destination input by the occupant from the display 70 or the microphone”)

Where this is interpreted as the control system inquires the passenger if he would like to travel to a common destination in the past travel information or he would like to input a new destination. The passenger chooses to input a new destination, he can input the destination on the display or via the microphone).

Claim 25 describes limitations for non-transitory readable medium that are similar to the limitations for the vehicle of claim 10. Therefore, claim 25 is rejected under 35 USC § 103 for the same reason as described above.
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jang, Roelle and Isaji in view of Kameyama, Shogo (Publication No. US 20090247151 A1; hereafter Kameyama).

Regarding to claim 12, the combination of Jang, Roelle and Isaji teaches the vehicle of claim 10.

Isaji further teaches the usage history of the traveling application is stored for [[each of passengers identified by the camera]] in the memory ([Par. 0025], “The storage unit 34 is a writable non-volatile storage device 36 such as a flash memory, using the current position of the own vehicle acquired by the information acquisition unit 32, the current traveling direction of the own vehicle, and the current date and time as traveling information. Remember in”), and 
	wherein the vehicle further comprises: 
	a display for presenting a destination as a destination candidate in a case where the traveling application is selected in response to the inquiry by the controller, the destination being selected based on the usage history of the memory for the passenger. ([Par. 0038], “the proposal unit 40 sets the destination and the travel route of the own vehicle set based on the past travel information determined to satisfy the proposal conditions by the image of the display 70, the sound from the speaker 72, and the like. The occupant may be notified”)

a camera configured to identify the passenger.

However, Kameyama teaches a camera configured to identify the passenger ([Par. 0070], “the destination visit history is written in the output history data 21h, or the number of visits is incremented if the relevant destination is previously existing. In addition, to identify a user, a face of the user of each seat is photoed with a camera in a passenger compartment of the vehicle and the photoed image is subjected to a known face authentication technology”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jang, Roelle and Isaji to incorporate the teaching of Kameyama. The modification would have been obvious because by identifying passengers, it allows the control system to distinguish passenger’s traveling history to be saved in the memory.
		
Claim 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jang, Roelle and Isaji in view of Zhang et al. (English Translation of Publication No. CN 105300398 A; hereafter Zhang).
Regarding to claim 16, the combination of Jang, Roelle and Isaji teaches the vehicle of claim 1.

The combination of Jang, Roelle and Isaji teaches to execute traveling application according to passenger’s response to the inquiry by the controller as described above, but does not explicitly disclose a display for presenting a list of location attributes in a case where a response that the destination is not defined is obtained, the location attributes becoming candidates of the destination.
a display for presenting a list of location attributes in a case where a response that the destination is not defined is obtained, the location attributes becoming candidates of the destination.
([Page 4, line 13 – 16], “receiving module is further used for receiving the server sending the recommended route, the recommended route by the server based on the location information of the determined location, said determined location and the access sequence generation, the device further comprises a display module for displaying the recommended route sent by the server”

[Page 8, line 26 – 34], “For undetermined location, user needs to add the related description information, such as location type and so on. In this embodiment, the user may first select add attribute of location is undetermined location, can then be selected from the corresponding drop-down list describing information of undetermined location. Then, in step 302, the server sends description information and determining site of undetermined location”

Wherein the “corresponding drop-down list describing information of underdetermined location” reads on the “list of location attributes.” This is interpreted as when the destination is not defined, the control system suggests a drop list of attribute location that describes information of undetermined location. Once driver selects a description of the location, the server will generate direction to the location as described)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jang, Roelle and Isaji to incorporate the teaching of Zhang. The modification would have been obvious because by suggesting a list of location attributes when the destination is not defined, it allows the passenger to have option to select a nearby location.

Regarding to claim 18, the combination of Jang, Roelle and Isaji teaches the vehicle of claim 15.
a memory configured to store a usage history on the traveling application; ([Par. 0025], “The storage unit 34 is a writable non-volatile storage device 36 such as a flash memory, using the current position of the own vehicle acquired by the information acquisition unit 32, the current traveling direction of the own vehicle, and the current date and time as traveling information. Remember in”), and
	the controller for executing any of a process when a destination is defined by the passenger selecting the destination on a basis of the usage history of the memory 
([Par. 0039 – 0040], “the proposal unit 40 asks, "Do you want to automatically drive to the company? .. Or "Do you want to drive automatically to the shopping center?" ", And as a response button to this proposal," OK "," destination setting ", and" NG "are displayed on the display 70. … When the "OK" button is selected, it indicates that the occupant approves that the vehicle will automatically drive according to the travel route traveled in the past toward the notified destination. When the "Destination setting" button is selected, the occupant agrees to drive automatically, but indicates that the occupant himself sets the destination. When the "Destination setting" button is selected, the screen switches to the destination setting screen (not shown).

([Par. 0042], “the permission unit 42 instructs the traveling control unit 50 as the destination of the own vehicle, either the destination proposed by the proposal unit 40 or the destination input by the occupant from the display 70 or the microphone”)

Where this is interpreted as the control system inquires the passenger if he would like to travel to a common destination in the past travel information or he would like to input a new destination. The passenger chooses to input a new destination, he can input the destination on the display or via the microphone)  

 the controller executes a process when the destination is not defined, before whether a destination is defined or not is inquired of the passenger in a case where the traveling application is selected in response to the inquiry by the controller 
([Page 4, line 13 – 16], “receiving module is further used for receiving the server sending the recommended route, the recommended route by the server based on the location information of the determined location, said determined location and the access sequence generation, the device further comprises a display module for displaying the recommended route sent by the server”

[Page 8, line 26 – 34], “For undetermined location, user needs to add the related description information, such as location type and so on. In this embodiment, the user may first select add attribute of location is undetermined location, can then be selected from the corresponding drop-down list describing information of undetermined location. Then, in step 302, the server sends description information and determining site of undetermined location”

This is interpreted as when the destination is not defined, the control system suggests a drop list of attribute location that describes information of undetermined location. Once driver selects a description of the location, the server will generate direction to the location as described)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jang, Roelle and Isaji in view of Zhang in further view of Kubo, Shunitsu (Publication No. US 20150142305 A1; hereafter Kubo).
Regarding to claim 17, the combination of Jang, Roelle and Isaji teaches the vehicle of claim 15.
Zhang further teaches the controller executes a process when a destination is not defined as described in claim 16 above

wherein designation for a traveling time or a traveling end time is allowed to be received from the passenger in [[a case where a response that the destination is not defined is obtained]].

However, Kubo teaches wherein designation for a traveling time or a traveling end time is allowed to be received from the passenger [[in a case where a response that the destination is not defined is obtained]]. ([Par. 0045], “The available travel range calculation section 35 estimates, based on the remaining power detected by the battery state detection section 32, the travel distance which the vehicle is able to travel (hereinafter, referred to as available travel distance) and the estimated depletion time of the remaining power of the travelling battery (hereinafter, referred to as available travel time). Hereinafter, available travel range includes at least one of the available travel distance or the available travel time. For example, the available travel range calculation section 35 may estimate the available travel distance based on the remaining power of the travelling battery detected by the battery state detection section32 and an average power consumption of the travelling battery for travelling a unit distance. The available travel range calculation section 35 may estimate the available travel time based on the remaining power of the travelling battery detected by the battery state detection section 32 and an average power consumption of the travelling battery during a unit time period travelling”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jang, Roelle, Isaji and Zhang to incorporate the teaching of Kubo. The modification would have been obvious because by setting the available travel range when the destination is not defined, it would notify the passenger the duration of traveling before the battery is drained.
	

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jang and Roelle in view of Coburn et al. (Publication No. US 20180329910 A1; hereafter Coburn).
Regarding to claim 21, the combination of Jang and Roelle teaches the vehicle of claim 1.
The combination of Jang and Roelle teaches to inquire the usage application of the own vehicle from a passenger as described in claim 1 above, but does not explicitly disclose at least one of a camera or a microphone for detecting at least one of a number of passengers or a constitution of passengers, wherein the controller executes the inquiry about the usage application of the own vehicle in accordance with the at least one of the number of passengers or the constitution of passengers.

	However, Coburn teaches at least one of a camera or a microphone for detecting at least one of a number of passengers or a constitution of passengers ([Par. 0031], “processing unit 104 may determine the number of occupants within vehicle 10 and their identities. The determination may be made according to mobile communication devices 80 connected to a local wireless network (e.g., Bluetooth™) of vehicle 10. The determination may also be made according to manual entry of data into vehicle 10, for example, occupants selecting individual names through user interface 26. Processing unit 104 may also collect biometric data (e.g., fingerprint data) from the occupant. Processing unit 104 may further make the determination by executing to image recognition software based on images from cameras 36”), wherein the controller executes the inquiry about the usage application of the own vehicle in accordance with the at least one of the number of passengers or the constitution of passengers. ([Par. 0032], “processing unit 104 may determine the interests of one or more (e.g., each) of the occupants of vehicle 10. Processing unit 104 may determine each of the occupant's preferences, for example, in audio, movies, and food. Processing unit 104 may determine genres of music based categories, such as “interests”, “impartial”, and “disinterests” according a degree of determined interest. Processing unit104 may also determine food preferences of each of the occupants”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jang and Roelle to incorporate the teaching of Coburn. The modification would have been obvious because by identifying a number of passengers in the own vehicle, it allows the control system to distinguish inquiry from different passenger.
	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jang and Roelle in view of Kidooshi et al. (English Translation of Publication No. JP 2015186944 A; hereafter Kidooshi).
Regarding to claim 22, the combination of Jang and Roelle teaches the vehicle of claim 1.
The combination of Jang and Roelle teaches to execute traveling application according to passenger’s response to the inquiry by the controller as described in claim 1 above, but does not explicitly disclose wherein the controller is further configured to inform an outside whether the own vehicle is providing the traveling application or the non-traveling application.

However, Kidooshi teaches wherein the controller is further configured to inform an outside whether the own vehicle is providing the traveling application or the non-traveling application. ([Par. 0009], “the present invention provides various means for notifying the surroundings of the state of the moving body by making it possible to confirm the state of the moving body that automatically travels from the outside to give a sense of security to the surroundings. It is an object of the present invention to provide a vehicle state notification method by an automatic traveling mobile body and an automatic traveling moving body”)

“notifying the surroundings of the state of the moving body so that the state of the automatically traveling moving body can be confirmed from the outside and giving a sense of security to the surroundings” (Kidooshi, [Par. 0018])).
	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jang and Roelle in view of Sako et al. (English Translation of Publication No. JP 2015118438 A; hereafter Sako).
Regarding to claim 23, the combination of Jang and Roelle teaches the vehicle of claim 1.
Jang further teaches the vehicle further comprising: a wireless interface ([Par. 0086], “The short-range communication unit 410 may form wireless area networks to perform short-range communication between the vehicle 100 and at least one external device”)
	The combination of Jang and Roelle does not explicitly disclose wherein in a case where the wireless interface receives an emergency disaster report, an emergency disaster application is selected as the usage application of the own vehicle, the emergency disaster report including an emergency earthquake report, a tsunami advisory or warning, a flood advisory or warning of a river, an advisory or warning of a landslide, or an eruption advisory or warning of a volcano. 

	However, Sako teaches wherein in a case where the wireless interface receives an emergency disaster report, an emergency disaster application is selected as the usage application of the own vehicle, the emergency disaster report including an emergency earthquake report, a tsunami advisory or warning, a flood advisory or warning of a river, an advisory or warning of a landslide, or an eruption advisory or warning of a volcano. 
([Par. 0119], “the wireless communication means is provided with a function of receiving an emergency earthquake report or the like so as to be prepared for an earthquake”)

[Par. 0146 - 0148], “when the mobile phone function unit 132 of the autonomous driving vehicle 1A receives an emergency earthquake report, it is also set as a switching condition. That is, when the control unit 101 of the automatic driving vehicle 1A confirms the reception of the emergency earthquake report, the control unit 101 switches to the forced automatic driving mode. The content of the automatic driving in the forced automatic driving mode at this time is "turn on the hazard lamp, slowly slow down, and if you feel a big shake due to the earthquake, stop on the shoulder."

This is interpreted as when an earthquake report is received, the vehicle will be forced to switch to an emergency driving mode which "turns on the hazard lamp, slowly slow down, and if you feel a big shake due to the earthquake, stop on the shoulder”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jang and Roelle to incorporate the teaching of Sako. The modification would have been obvious because activating an emergency driving mode when a disaster report is received, it allows the control system to guide the vehicle to a safe location.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668